Citation Nr: 1627814	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to March 1985, and from May 1986 to March 1992.  He died in December 2011, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2012.  In December 2015, the Appellant appeared at a Board videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  The Veteran died in December 2011 as the result of a self-inflicted gunshot wound.

2.  At the time of his death, the Veteran suffered from PTSD due to in-service combat stressors, and, due to the PTSD, the Veteran was unsound mentally at the time he committed suicide, such that he was unable to resist such impulse.





CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1154(b), 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.302, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this issue, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

To establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where a disability that caused the Veteran's death was not service-connected during his lifetime, service connection for the cause of death may nevertheless be granted if the evidence establishes that the disability causing death resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

According to the death certificate, the Veteran died in December 2011, at the age of 47 years, of a contact gunshot wound to the head.  The death was deemed a suicide.  During his lifetime, service connection was established for left ankle fracture residuals, hearing loss of the right ear, and perforated tympanic membrane of the left ear.  

The Appellant contends that the Veteran's death by suicide was related to his military service.  Specifically, she claims that the Veteran's combat service caused his PTSD, which in turn caused him to take his own life.

To establish service connection for posttraumatic stress disorder (PTSD) there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

The Veteran's DD Form 214 discloses that his numerous awards and decorations included the Combat Infantryman Badge and the Purple Heart Medal.  Combat service is thereby established.  In the case of any veteran who engaged in combat with the enemy in active service, there is a relaxed standard of proof for combat-related claims, including for PTSD based on combat service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(2) (2015); see Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Service personnel records show that the Veteran was with the Grenada invasion during his first period of service.  During his second period of service, he was in Special Forces, serving as an Army Ranger.  Service treatment records show that he sustained a fracture to the left ankle as the result of a parachute accident on December 20, 1989, during the invasion of Panama.  Internet research discloses that the Veteran's regiment, the 75th Rangers, parachuted into Panama on that date, and participated in the invasion.  The Veteran's injury failed to heal properly after surgery, and he was eventually given a medical discharge.  

According to post-service medical records and testimony from the Veteran's wife, he worked after service for FEMA, and was involved in the post-9/11 World Trade Center operations.  After that, he worked in Iraq for awhile as a civilian, after which he had a difficult time maintaining employment.  

The Appellant testified that the Veteran had no history of mental health treatment.  He refused to go to a psychiatrist, because he believed nothing was wrong with him.  He was briefly hospitalized on one occasion for suicidal ideation.  

Private medical records show the Veteran was seen for a short period beginning in April 2007 on the recommendation of his doctor for stress and anxiety spells.  He was worried over his job and his wife's health.  He had experienced some difficult periods during which he had lost his job and had health problems.  The assessment was anxiety, rule out panic disorder.  

In January 2010, he was brought by police to a hospital emergency room, due to his wife's report that he had held a gun to his head.  The Veteran was very uncooperative, initially refused to answer any questions.  Eventually, he revealed he was unemployed.  He and his wife were living in a motel.  He denied suicidal or homicidal ideation, but refused to discuss the matter.  After his wife secured the weapons, he was released.  

A VA opinion was obtained in May 2013.  The conclusion was that there was no medical evidence in the claims file indicating that his service in Panama caused his diagnosis of anxiety disorder.  He did not seek, nor was he referred, for mental health services during service.  Over the next 15 years, he continued to work in stressful environments, including the WTC rescue efforts, and Iraq.  Documentation shows he was more immediately worried about his family and employment prior to his suicide attempt.  

The appellant testified as to her belief that the trigger for his suicide was an incident involving the exchange of gunfire between the Veteran and another individual, which took place in September 2011, according to police records of the incident.  She indicated that he never fully recovered after that.  
  
An opinion was obtained from a private psychologist, G. Rouse, Ph.D., in March 2016.  The psychologist stated that he had reviewed the evidence from the claims file, and interviewed family members as well.  He noted that the Veteran was part of a night parachute attack on a Panamanian airfield while under enemy fire.  His parachute had difficulty opening and it resulted in him severely injuring his left leg.  It was some time before he was finally found, evacuated, and treated for his injuries.  Despite surgery and physical therapy, his leg injury rendered him unable to continue physically in the Army.

Dr. Rouse stated that the Veteran's entire self-worth had been dependent upon his service to his country, and his military career; it was how he identified himself as a productive human being and comprised his entire self-worth.  His mother reported he was never the same after his time in Panama.  He went to work in several positions in the civilian community, but eventually was unable to work in any capacity due to his emotional and mental condition. With every position he held, he had difficulty getting along with others and difficulty in establishing and maintaining effective work and social relationships.

Based on the writer's 36 years of experience with PTSD, he observed that it was not uncommon to have a Veteran remain quiet and fail to report any type of symptoms that would or could negatively impact his persona.  Such individuals were unable to admit or ask for help for fear it made others think less of them or discounted their devotion to their country.  Dr. Rouse's opinion was that the Veteran completely and wholly identified with his military career and service to his country.  When he was discharged from the military he immersed himself in areas where people would still look to him for help (FEMA) and civilian position in Iraq; however, he always had a conflict with someone.  He became increasingly paranoid, had interpersonal relationship difficulties and was extremely suspicious.  Dr. Rouse concluded that it was more likely than not that the Veteran was suffering from PTSD because of his time spent in the military, in particular, the parachute jump in Panama in combat conditions.  The stigma attached to a service member reporting psychological distress and/or issues was overwhelming for an individual such as the Veteran, which caused him to not report, talk about or discuss his condition.  The psychologist also described his symptoms of PTSD, and indicated that they met the diagnostic criteria for PTSD.  

Dr. Rouse also opined that the symptoms of PTSD resulted in his taking of his own life.  He noted that prior to the Veteran's death, he had numerous altercations with neighbors, law enforcement and just about anyone he came into contact with.  According to his wife, he became isolated from others and rarely interacted with anyone other than herself.  It was obvious his defenses were declining with age and severity of his symptoms of PTSD, which resulted in his first suicide attempt and his eventual suicide.  Based upon his education, training and experience, it was Dr. Rouse's opinion that the Veteran was not of sound mind at the time he took his own life.   

Compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct.  38 U.S.C.A. §§ 105 , 1110; 38 C.F.R. § 3.301. Willful misconduct precludes a finding of service connection for the purposes of establishing service connection for the cause of death under 38 U.S.C.A. § 1310. Myore v. Nicholson, 489 F.3d 1207, 1212 (2007).

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  38 C.F.R. § 3.302(a); see Elkins v. Brown, 8 Vet. App. 391, 397-98 (1995).  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  Sheets v. Derwinski, 2 Vet. App. 512, 516 (1992) (§ 3.302 provides that suicide is evidence of mental unsoundness and, absent a reasonable adequate motive, is considered to be the result of mental unsoundness). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Factors that are relevant to the probative value to be given to medical statements include the level of explanation or rationale contained in the opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (bare conclusion is not entitled to any weight); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  

In evaluating the medical opinions in this case, the private opinion is demonstrably more thorough and explanatory than the VA opinion, which does not even address the possibility of PTSD with respect to this decorated combat Veteran.  Dr. Rouse also provided a reasonable explanation for the Veteran's failure to report symptoms of, or seek treatment for, PTSD during his lifetime.  The explanation is consistent with the Veteran's behavior as described by his wife, and also as recorded when he was seen in January 2010 following a suicide gesture.  The Board also observes that the Veteran was a member of an elite, competitive Special Forces unit as an Army Ranger, which provides additional support for Dr. Rouse's explanations of the motivations for the Veteran's behavior.  Finally, the Board also finds that there is sufficient evidence to establish a military stressor in this case.  Accordingly, after resolving all reasonable doubt in the Appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted, on the basis that his suicide resulted from mental unsoundness which was caused by PTSD, which, in turn, resulted from in-service combat stressors.  38 U.S.C. §§ 1154(b), 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


